Citation Nr: 0724433	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or by 
reason of being housebound.  

2.  Whether the severance of service connection for 
degenerative joint disease of the left knee was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1977 to August 
1982.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that awarded a 100 percent rating under 38 C.F.R. 
§ 4.30 for service-connected chondromalacia of the left knee, 
status post patellectomy with quadriceps atrophy, effective 
from January 21, 2003, to February 28, 2004.  This rating was 
based upon surgery (left total knee arthroplasty) performed 
on January 21, 2003.  A 30 percent schedular rating under 
Diagnostic Code 5257 was assigned from March 1, 2004, 
forward.  The RO also denied entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound.

In June 2005, the RO recharacterized the veteran's left knee 
disorder as status post left knee arthroplasty and assigned a 
60 percent disability rating under Diagnostic Code 5055, 
effective from March 1, 2004, forward.  This is the maximum 
benefit allowed by law or regulation, and there is no longer 
any controversy remaining in this claim.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

In the veteran's May 2004 substantive appeal, he requested a 
Board hearing at a local VA office.  By letter dated in 
October 2005, he was informed of a hearing before a member of 
the Board at the RO, scheduled later that month.  A notation 
in the Veterans Appeals Control and Locator System (VACOLS3) 
indicates that the veteran canceled that hearing.  He has not 
requested that another hearing be scheduled.  

The veteran has submitted statements that appear to allege 
clear and unmistakable error in a May 1992 RO rating decision 
that awarded a 20 percent rating for his service-connected 
left knee disorder and denied extensions of temporary total 
convalescent ratings.  This matter is referred to the RO for 
appropriate action.

In a statement dated in March 2005, the veteran submitted a 
claim for an increased rating for lumbosacral strain and a 
claim for service connection for a right leg disorder as 
secondary to his service-connected lumbosacral strain.  These 
claims are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 2002).

The January 2004 letter sent to the veteran by the RO 
regarding special monthly compensation is inadequate.  It 
states only that in order to establish entitlement to the 
benefit sought, the evidence must show that "you are 
entitled to special monthly compensation based on aid and 
attendance/ housebound status."  It merely restates the 
benefit sought.  The veteran must be provided appropriate 
notice of the information and evidence not of record that is 
necessary to substantiate his claim.

Further, in the statement of the case and supplemental 
statement of the case, the RO limited the issue on appeal to 
entitlement to special monthly compensation from January 21, 
2003, to March 1, 2004.  However, the issue was no so limited 
in the March 2003 rating decision.  Accordingly, the veteran 
should be provided a supplemental statement of the case that 
properly characterizes the issue on appeal, as it was 
adjudicated in the March 2003 rating decision. 

Further, the veteran should be scheduled for an appropriate 
VA examination, and any recent VA treatment records should be 
obtained.

Finally, in February 2005 the RO severed service connection 
for degenerative joint disease of the left knee, effective 
from May 1, 2005.  The veteran submitted a notice of 
disagreement (NOD) with this determination in April 2005.  
Because a timely NOD was filed, the veteran should be 
provided with a Statement of the Case. See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.   Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for entitlement to special monthly 
compensation based on the need for regular 
aid and attendance of another person or by 
reason of being housebound; (2) the 
information and evidence that VA will seek 
to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim. A 
copy of this notification must be 
associated with the claims folder.

2.  Make arrangements to obtain the 
veteran's treatment records for his 
service-connected disabilities from the 
Tucson and/or Phoenix VA treatment 
facilities, dated since August 2004, and 
from Williams Air Force Base Clinic.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, the 
veteran should be afforded a VA aid and 
attendance and housebound examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.

The examiner should discuss whether the 
veteran, as a result of his service-
connected left knee arthroplasty, 
depression, and lumbosacral strain, is 
under an incapacity, physical or mental, 
that requires care and assistance on a 
regular basis to protect him from the 
hazards or dangers incident to his daily 
environment.  The examination should also 
mention whether the following factors are 
present:  inability of appellant to dress 
himself or to keep himself ordinarily 
clean and presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliance which by reasons of 
the particular disability cannot be done 
without aid; inability of the appellant to 
feed himself through the loss of 
coordination of upper extremities or 
through extreme weakness; or inability to 
tend to the wants of nature.

All conclusions must be explained in 
detail, and the evidence relied upon for 
the conclusions must be identified.

4.  Provide the veteran a Statement of the 
Case with respect to the issue of whether 
the severance of service connection for 
degenerative joint disease of the left 
knee was proper.  The veteran should be 
informed of his appeal rights and of the 
action necessary to perfect an appeal on 
this issue.

5.  Finally, readjudicate the claim for 
entitlement to special monthly 
compensation based on the need for regular 
aid and attendance of another person or by 
reason of being housebound.  If the claim 
is denied, the veteran should be provided 
a supplemental statement of the case that 
properly characterizes the issue as 
entitlement to special monthly 
compensation based on the need for regular 
aid and attendance of another person or by 
reason of being housebound, and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





